In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-17-00412-CV
                              ________________________

              THE STATE OF TEXAS, TEXAS GENERAL LAND OFFICE,
               AND GEORGE P. BUSH, IN HIS OFFICIAL CAPACITY
                 AS TEXAS LAND COMMISSIONER, APPELLANTS

                                            V.

 SIGNAL DRILLING, LLC, JATEN OIL COMPANY, AND RIPARIA, L.C., APPELLEES



                          On Appeal from the 84th District Court
                                 Hutchinson County, Texas
            Trial Court No. 41,971; Honorable William D. “Bill” Smith, Presiding


                                    December 20, 2017

                                         ORDER
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       This case involves an interlocutory appeal of the trial court’s order denying a plea

to the jurisdiction filed by Appellants, the State of Texas, Texas General Land Office, and

George P. Bush, in his official capacity as the Texas Land Commissioner, in an action

filed by Signal Drilling, LLC, as plaintiff, Jaten Oil Company, as an involuntary plaintiff,

and Riparia, LC, as an intervenor.      Ponderosa TX Operating, LLC, a party to the
proceeding below, but not a party to this interlocutory appeal, has filed its Motion for

Preservation of Property, as an intervenor in this appeal. Ponderosa is requesting that

this court “set a hearing for the approval of expenses,” or, in the alternative, “authorize

the Trial Court to enter such temporary orders as maybe [sic] necessary in order to

maintain and preserve the primary assets of this case.” We deny the relief requested.


         Prior to Appellants perfecting this appeal, the trial court entered an order

authorizing Ponderosa to operate three oil and gas leases which are the subject of the

underlying litigation. Those leases are designated as the State AA, State AB, and State

AC leases. Pursuant to that order, Ponderosa was authorized to pay a portion of the

revenue from those leases (characterized as the disputed working interest) into a

Disputed Funds Account. The Honorable Kent Ries, a court-appointed Master, was then

authorized to review bills for approval and payment in accordance with the trial court’s

order.


         Generally, while an appeal from an interlocutory order is pending, the trial court

retains jurisdiction of the case and, unless prohibited by statute, may make such further

orders as are necessary so long as it does not make an order that (1) is inconsistent with

any appellate court temporary order or (2) interferes with or impairs the jurisdiction of the

appellate court or the effectiveness of any relief sought or that may be granted on appeal.

TEX. R. APP. P. 29.5. One such limiting statute is section 51.014(b) of the Texas Civil

Practice and Remedies Code which provides that an interlocutory appeal of an order

denying a plea to the jurisdiction filed by a governmental unit stays commencement of a

trial and also stays “all other proceedings in the trial court pending resolution of the

appeal.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(b) (West Supp. 2017). “[T]he stay

                                              2
set forth in section 51.014 is statutory and allows no room for discretion.” Swanson v.

Town of Shady Shores, Nos. 02-15-00351-CV & 02-15-00356-CV, 2016 Tex. App. LEXIS

9064, at *10 (Tex. App.—Fort Worth Aug. 18, 2016, orig. proceeding) (quoting Sheinfeld,

Maley & Kay, P.C. v. Bellush, 61 S.W.3d 437 439 (Tex. App.—San Antonio 2011, no

pet.).


         While this court may have authority to issue temporary orders necessary to

preserve the rights of the parties pending a final disposition of this appeal; TEX. R. APP.

P. 29.3, and it may have the authority to refer any enforcement proceedings to the trial

court with instructions to hear evidence and grant appropriate relief, or make findings and

recommendations and report them to this court; TEX. R. APP. P. 29.4, Ponderosa TX

Operating, LLC has failed to either request that relief or provide an adequate basis for

granting such relief. See Maples v. Muscletech, Inc., 74 S.W.3d 429, 431 (Tex. App.—

Amarillo 2002, no pet.). Accordingly, Ponderosa’s Motion for Preservation of Property is

denied.


         It is so ORDERED.


                                                 Per Curiam




                                            3